Citation Nr: 0902846	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  04-07 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft.

3.  Entitlement to service connection for a heart murmur.

4.  Entitlement to service connection for a right popliteal 
artery thromboembolectomy, claimed as a right leg blood clot.

5.  Entitlement to service connection for type II diabetes 
mellitus as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1963 to May 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter 
was previously before the Board, most recently in December 
2007 when it was remanded for RO-level consideration of newly 
submitted evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's contentions in this appeal have essentially 
related all of the claimed disabilities to alleged exposure 
to toxic substances during his service in Guam, either 
directly or indirectly.  The veteran's claims include at 
least one disability which may be subject to presumptive 
service connection if the veteran's allegations of herbicide 
exposure in Guam were to be confirmed.  38 C.F.R. § 3.309(e).  
The Board notes that the veteran has submitted, on an ongoing 
basis, a significant quantity of evidence concerning the 
presence of potentially pertinent toxic substances in Guam, 
including herbicides, which some parties suggest may be 
attributable to U.S. military operations in Guam from around 
the time of the veteran's period of service.  He has 
submitted copies of articles indicating that Agent Orange may 
have been stored and/or used on Guam around the time the 
veteran served there.  The veteran has also submitted 
evidence which reflects that in the 1990's, the Environmental 
Protection Agency listed Anderson Air Force Base as a toxic 
site with dioxin contaminated soil and ordered clean up of 
the site.  Various items of additional evidence further 
suggest similar findings of contamination in Guam.

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the demilitarized zone (DMZ) 
in Korea.  VA's updated Adjudication Procedure Manual, M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) 
directs that a detailed statement of the veteran's claimed 
herbicide exposure be sent to the Compensation and Pension 
(C&P) Service via e-mail and a review be requested of the 
Department of Defense's ('DoD') inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, a 
request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.

In this case, the RO obtained an NPRC determination in April 
2003 showing "No records of exposure to herbicide."  The 
veteran subsequently submitted a substantial quantity of 
additional evidence in support of his contentions regarding 
the use of pertinent chemicals in Guam.  Following a 
September 2005 Board remand, the RO/AMC contacted the 
Department of the Air Force; in April 2006 the contacted Air 
Force office informed VA that it "handles personnel records 
and has no studies of herbicide exposure at Anderson AFB."  
The matter was referred to a Freedom of Information Act 
Manager, and in April 2007 that office responded that "The 
36th Medical Group does not have any records concerning the 
treatment or hospitalization of [the veteran] during the 
period [in question.]."  In the Board's view, it does not 
appear that the development efforts resulted in any clear 
determination regarding the critical questions regarding 
potential exposure to chemicals in Guam, nor have the 
development efforts fulfilled the requirements of the VA's 
updated Adjudication Procedure Manual; the RO/AMC has not 
provided a detailed statement of the veteran's claimed 
herbicide exposure to the C&P Service, nor requested search 
of the DoD inventory of herbicide operations to determine 
whether herbicides were used or tested as alleged, nor 
requested that the JSRRC research the veteran's possible 
Agent Orange exposure at Anderson Air Force Base in Guam.

This case was remanded most recently in December 2007 for RO-
level review of new evidence submitted by the veteran; the 
December 2007 remand additionally instructed that the RO/AMC 
should take any appropriate additional action to obtain 
information regarding the veteran's allegations of herbicide 
exposure in Guam.  A December 2008 brief submitted by the 
veteran's representative emphasized the contention that: 
"The AMC did not undertake any additional development."

In order to comply with the procedures as provided for in 
VA's Adjudication Procedure Manual, as discussed above, the 
RO/AMC must provide a detailed statement of the veteran's 
claimed herbicide exposure to the C&P Service and a review 
must be requested of the DoD inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, a 
request must then be sent to the JSRRC for verification of 
the veteran's possible Agent Orange exposure at Anderson Air 
Force Base in Guam during the veteran's service there.

The Board regrets the delay of final adjudication in this 
case, but concludes that this matter must be remanded for 
compliance with the procedures set forth in the VA 
Adjudication Manual.  The Board finds that appellate 
adjudication without this necessary development would be 
unlikely to survive Court scrutiny.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take the necessary 
actions to comply with the evidentiary 
development procedures required by M21-
1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(n).  The RO/AMC must 
provide a detailed statement of the 
veteran's claimed herbicide exposure be 
sent to the C&P Service and a review be 
requested of the DoD inventory of 
herbicide operations to determine whether 
herbicides were used, tested, or stored as 
alleged.  If the exposure is not verified, 
a request must then be sent to the JSRRC 
for verification of the veteran's possible 
Agent Orange exposure at Anderson Air 
Force Base in Guam during the veteran's 
service there.

2.  If, and only if, it is determined that 
the veteran was exposed to herbicides 
during service, then the veteran should be 
scheduled for VA examinations appropriate 
to the various disorders on appeal.  The 
claims file should be made available to 
such examiner(s) for review in connection 
with the examinations.  After reviewing 
the claims file and examining the veteran, 
the appropriate examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the disorder in question 
is causally due to herbicide exposure.

3.  After completion of the above and any 
other development the RO/AMC should deem 
necessary, the RO/AMC should review the 
expanded record and readjudicate the 
issues on appeal.  If any claim remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond. 
Thereafter, the case should be returned to 
the Board for appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

